Order entered January 7, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01057-CR

                                 ROY OLIVER, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F17-18595-V

                                          ORDER
      Before the Court is appellant’s January 3, 2019 motion for an extension of time to file his

brief. We GRANT appellant’s motion and ORDER appellant’s brief due by March 8, 2019.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE